Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 15, 2002, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his guilt beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-20 [1995]; People v Udzinski, 146 AD2d 245, 250 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree beyond a reasonable doubt (see Penal Law 120.05 [2]). The defendant participated in an attack with several accomplices. He restrained the victim while his accomplices, armed with blades, slashed her head, inflicting a 13-inch scalp laceration requiring 25 staples, and cut her face and lip, which required sutures. The defendant also cut the victim above the right buttock with a sharp object. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Altman, Smith and Crane, JJ., concur.